UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-29981 BIOPACK ENVIRONMENTAL SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 91-2027724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Saugatuck Ave. Westport CT (Address of principal executive offices) (Zip Code) (203) 226-4449 Registrant’s telephone number, including area code (Former address, if changed since last report) (Former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of January 8, 2013, there were 41,032,849 shares of common stock, $0.001 par value, issued and outstanding. BIOPACK ENVIRONMENTAL SOLUTIONS, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4 Controls and Procedures 26 PART II – OTHER INFORMATION 27 ITEM 1 Legal Proceedings 27 ITEM 1A Risk Factors 27 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3 Defaults Upon Senior Securities 27 ITEM 4 Mine Safety Disclosures 27 ITEM 5 Other Information 27 ITEM 6 Exhibits 30 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties, and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1FINANCIAL STATEMENTS The unaudited consolidated financial statements of registrant for the three and six months ended June 30, 2012 and 2011 follow.The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.All such adjustments are of a normal and recurring nature. 4 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, Assets (Unaudited) Current assets Cash and cash equivalents $ 0 Accounts receivable from a related party 0 Inventory 0 Total current assets 0 Non-current assets Intangible assets, net 0 0 Assets classified as held for sale Total assets $ Liabilities and stockholders' equity Current liabilities Accounts payable and accrued expenses $ Accounts payable and accrued expenses due to related parties 0 Short term debts Total current liabilities Liabilities classified as held for sale Long term liabilities Long term debt Due to a related party Total long term liabilities Stockholders' equity Preferred stock, $0.001 par value; 10,000,000 shares authorized; 3,080,000 and 1,620,000 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Common stock; $0.0001 par value; 50,000,000 shares authorized; 41,032,849 shares issued and outstanding Additional paid-in capital Stock issued at less than par value ) ) Accumulated other comprehensive income Accumulated deficit ) ) Total deficiency in stockholders' equity ) ) Total liabilities and deficiency in stockholders' equity $ See accompanying notes to the consolidated financial statements 5 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended Six Months ended June 30, June 30, Continuing operation Revenues $ 0 0 Cost of sales 0 0 Gross loss 10 0 10 0 General and administrative Total operating expenses Loss from operations ) Other income (expense) Gain on liabilities written off 0 0 Finance cost ) (Loss)/profit before tax ) ) ) Income tax 0 0 0 0 (Loss)/profit for the period from continuing operation ) ) ) (Loss)/profit for the period from discontinued operations ) ) ) (Loss)/profit for the period $ ) ) ) Continuing operation (Loss)/earnings per share $ ) ) ) Diluted (loss)/earnings per share $ ) ) ) Discontinued operations (Loss)/earnings per share $ ) ) ) Diluted (loss)/earnings per share $ ) ) ) Weighted average common shares outstanding Diluted weighted average common shares outstanding See accompanying notes to the consolidated financial statements 6 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Loss) profit for the period $ ) ) ) Other comprehensive expense/income: Foreign currency translation adjustment ) ) ) Total comprehensive (loss) income $ ) ) ) See accompanying notes to the consolidated financial statements 7 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Six Months Ended June 30, 2012 Preferred stock: Balance, beginning of the period $ Series C and Series D convertible preferred stock issued Balance, end of the period $ Common stock: Balance, beginning of the period $ No activity 0 Balance, end of the period $ Additional paid in capital: Balance, beginning of the period $ Series C and Series D convertible preferred stock issued Balance, end of the period $ Stock issued at less than par value: Balance, beginning of the period $ ) No activity 0 Balance, end of the period $ ) Foreign currency translation adjustment: Balance, beginning of the period $ Other comprehensive expense for the period ) Balance, end of the period $ Accumulated deficit: Balance, beginning of the period $ ) Loss for the period ) Balance, end of the period $ ) Total deficiency in stockholders' equity $ ) See accompanying notes to the consolidated financial statements 8 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES STATEMENTS OF CASH FLOWS (Unaudited) Six Months ended June 30, Cash flows from operating activities Loss for the period $ ) ) Loss for the period from discontinued operations Adjustments to reconcile net loss to net cash provided by operating activities: Gain on liabilities written off 0 ) Interest expenses accrual Expenses paid for by related parties 0 Changes in working capital: Accounts payable and accruals Accounts receivable from a related party ) 0 Net cash used in operating activities from continuing operations ) ) Net cash generated from operating activities from discontinued operations Cash flow from investing activities Net cash from investing activities 0 0 Cash flow from financing activities Debts redemption 0 ) Proceeds from issuanced of series D converible preferred stock 0 Net cash generated from/(used in) financing activities from continuing operation ) Effects of exchange rate on the Balance of cash held in foreign currency ) ) Net change in cash 0 Cash, beginning 0 0 Cash, ending $ 0 See accompanying notes to the consolidated financial statements 9 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. The Company Biopack Environmental Solutions Inc. (formerly Star Metro Corp.) and its subsidiaries formerly developed, manufactured, distributed and marketed bio-degradable food containers and disposable industrial packaging for consumer products made from natural materials. On April 27, 2012, the Company entered into an agreement to sell controlling interest to the Rockland Group, LLC, a Texas limited liability company (“Rockland”).Under the agreement, Rockland purchased six hundred and twenty thousand (620,000) shares of Biopack Environmental Solutions, Inc. Series A Convertible Preferred Stock (“Series A Preferred Shares”), one million (1,000,000) shares of Biopack Environmental Solutions, Inc. Series B Convertible Preferred Stock (“Series B Preferred Shares”) and seven hundred ten thousand (710,000) shares of Biopack Environmental Solutions, Inc. Series C Convertible Preferred Stock (“Series C Preferred Shares”).These shares represent approximately 63% of the outstanding votes on all matters brought before the holders of its common stock for approval.Each share is convertible into five shares of common stock.The transaction closed on April 27, 2012. On June 25, 2012, the Company entered into a License and Asset Purchase Option Agreement (the “Agreement”) with NorthStar Consumer Products, LLC, a Connecticut limited liability company (“NCP”), under which TriStar Consumer Products, Inc., a wholly-owned subsidiary, acquired the exclusive license to develop, market and sell NCP’s Beaute de Maman product line of skincare and other products specifically targeted for pregnant women.In addition, the Company acquired the exclusive license rights to develop, market and sell NCP’s formula for an over-the-counter itch suppression product.These licenses are valid for a period of up to one year, subject to earlier termination upon specified events.During the term of the license, the assets and business being licensed will be run by management of NCP pursuant to a consulting agreement.As a result of these license rights the Company is responsible for developing, marketing and selling the “Beaute de Maman” products, as well as NCP’s anti-itch formula, including all expenses, contractual arrangements, etc., related to product development, manufacturing, marketing, selling, bottling and packaging, and shipping. The Company will also receive all revenue derived from sales of the products, other than the amounts owed to Dr. Michelle Brown, from whom NCP purchased the “Beaute de Maman” business and assets. Under the arrangement, Dr. Brown is entitled to approximately seven percent (7%) of net revenue for all products sold under the Beaute de Maman brand name and derived from formulas transferred under the agreement with NCP for a 20 year period ending December 31, 2031. In exchange for these license rights the Company agreed to issue NCP 225,000 shares of its Series D Convertible Preferred Stock. Each share is convertible into twenty five shares of common stock.This transaction closed on June 26, 2012. Additionally, under the Agreement, the Company, through its wholly-owned subsidiary, has the option to purchase all the assets related to the “Beaute de Maman” products, as well as NCP’s anti-itch formula. In order to exercise this option the Company must: (i) the Company must be a fully reporting company under the Securities Exchange Act of 1934, as amended (the “’34 Act”), and be current in its reporting obligations under the ’34 Act; (ii) the Company must have written employment agreements in place with John Linderman and James Barickman; (iii) the Company must be in a position to support the marketing and other operational needs of the “Beaute de Maman” business, and to otherwise meet its financial obligations as they become due; (iv) the Company must have fully assumed the obligations with respect to a sale of the Beaute de Maman business; and (v) the Company shall not have any litigation or inquiry, investigation or proceeding (whether preliminary, formal or informal) by any governmental unit, agency or regulatory body (or SRO), or by any current or former stockholder or creditor, that is pending or overtly threatened against the Company or its subsidiary, including without limitation, no litigation, inquiry, investigation or proceeding with respect to its securities issuances and/or ’34 Act filings, or seeking to de-list or remove the Company from the OTC Markets (Pink Sheets). The Company’s option is exclusive and remains open for a period (the “Option Period”) of the shorter of (i) six (6) months after the above five conditions are satisfied, or (ii) the remaining Term of the License. Upon expiration of the Option Period, the option automatically and irrevocably expires and is of no further force and effect. If the Company validly exercises the option to purchase the business and assets, the Company will issue NCP 750,000 shares of Series D Convertible Preferred Stock. Each share is convertible into twenty five shares of common stock. 10 Additionally, under the Agreement, in connection with the Company’s license rights and to ensure it can fulfill any immediate orders timely, the Company purchased all existing finished product of the Beaute de Maman product line currently owned by NCP. In exchange for the inventory the Company agreed to issue NCP 25,000 shares of Series D Convertible Preferred Stock. Each share is convertible into twenty five shares of common stock. In July 2012, the Company disposed of its wholly-owned subsidiaries Starmetro Group Limited, Biopack Environmental Limited, Roots Biopark Limited, Jiangmen Roots Biopack Limited and Roots Biopack (Intellectual Property) Limited, which is the manufacturing and trading business of bio-degradable food containers and disposable industrial packaging for consumer products of the Group. The associated assets and liabilities of those five subsidiaries and the related business of the Group have been classified as discontinued operations and their operations have been reported in profit (loss) from discontinued operations. 2. Summary of Significant Accounting Policies (a) Basis of Presentation The consolidated financial statements include the accounts of Biopack Environmental Solutions Inc. and its wholly owned subsidiaries.All material inter-company balances and transactions have been eliminated from the consolidated financial statements. (b) Use of Estimates In preparing consolidated financial statements in conformity with US GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported periods. Significant estimates include depreciation.Actual results could differ from those estimates. (c) Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers financial instruments with maturities of less than three months when purchased to cash equivalents. There are no cash equivalents as of the balance sheet date. (d)Inventories Inventories, consisting of merchandise held for resale as finished goods, are stated at the lower of cost or market. Cost is determined using an average cost method. (e) Intangible Assets The Company intends to account for purchases of intangible assets in accordance with the provisions of ASC 350 “Intangibles” (“ASC 350”) and ASC 360 “Fixed Assets” (“ASC 360”). The useful lives of intangible assets will be determined at the date of purchase and periodically evaluated for reasonableness. The assets will be tested for impairment at least once annually, if determined to have an indefinite life, or whenever events or changes in circumstances indicate that the carrying amount may no longer be recoverable. 11 (f) Accounts Receivable Accounts receivable are stated at original amounts less an allowance made for doubtful receivables, if any, based on a review of all outstanding amounts at the end of the period.Full allowance for doubtful receivables are made when the receivables are overdue for one year and an allowance is made when there is objective evidence that the Company will not be able to collect all amounts due according to the original terms of a receivable.Bad debts are written against the allowance when identified.The Company extends credit to customers on an unsecured basis in the normal course of business and believes that all accounts receivable in excess of the allowance for doubtful accounts are fully collectible.The Company does not accrue interest on trade accounts receivable.The normal credit terms range from 15 to 60 days. (g) Allowance for Doubtful Accounts The Company recognizes an allowance for doubtful accounts to ensure accounts receivable are not overstated due to uncollectibility.An allowance for doubtful accounts is maintained for all customers based on a variety of factors, including the length of time the receivables are past due, significant one-time events and historical experience. An additional reserve for individual accounts is recorded when the Company becomes aware of a customer’s inability to meet its financial obligations, such as in the case of bankruptcy filings or deterioration in the customer’s operating results or financial position.If circumstances related to a customer change, estimates of the recoverability of receivables would be further adjusted. (h) Property, Plant and Equipment Property, plant and equipment are stated at cost.Depreciation is provided principally by use of the straight-line method over the useful lives of the related assets, except for leasehold properties, which are depreciated over the terms of their related leases or their estimated useful lives, whichever is less.Expenditures for maintenance and repairs, which do not improve or extend the expected useful life of the assets, are expensed to operations while major repairs are capitalized. (i) Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Group has no material unrecognized tax benefit which would favourably affect the effective income tax rate in future periods.The Group has elected to classify interest and penalties related to unrecognized tax benefits, if and when required, as part of income tax expense in the consolidated statements of operations. (j) Foreign Currency Transactions The Company’s functional currency is Hong Kong Dollars (“HKD”) and Renminbi (“RMB”) and its reporting currency is U.S. dollars.The Company’s consolidated balance sheet accounts are translated into U.S. dollars at the year-end exchange rates and all revenue and expenses are translated into U.S. dollars at the average exchange rates prevailing during the periods in which these items arise.Translation gains and losses are deferred and accumulated as a component of other comprehensive income in stockholders’ equity.Transaction gains and losses that arise from exchange rate fluctuations from transactions denominated in a currency other than the functional currency are included in the statement of operations as incurred. 12 (k) Earnings Per Share The Company computes earnings per share (“EPS’) in accordance with FASB Accounting Standard Codification Topic 260 (ASC 260) “Earnings Per Share” (Formerly known as Statement of Financial Accounting Standards No. 128, “Earnings per Share” (“SFAS No. 128”)), and SEC Staff Accounting Bulletin No.98 (“SAB 98”). ASC 260 requires companies with complex capital structures to present basic and diluted EPS. Basic EPS is measured as the income or loss available to common shareholders divided by the weighted average common shares outstanding for the period. Diluted EPS is similar to basic EPS but presents the dilutive effect on a per share basis of potential common shares (e.g., convertible securities, options, and warrants) as if they had been converted at the beginning of the periods presented, or issuance date, if later. Potential common shares that have an anti-dilutive effect (i.e., those that increase income per share or decrease loss per share) are excluded from the calculation of diluted EPS. (l) Accumulated Other Comprehensive Income Accumulated other comprehensive income represents the change in equity of the Company during the periods presented from foreign currency translation adjustments. (m) Revenue Recognition The Company recognizes revenue when the significant risks and rewards of ownership have been transferred to the customer pursuant to applicable laws and regulations, including factors such as when there has been evidence of a sales arrangement, the performance has occurred, or service have been rendered, the price to the buyer is fixed or determinable, and collectability is reasonably assured. (n) Recently Issued Accounting Pronouncements Management does not believe that any recently issued, but not yet effective accounting pronouncements, if adopted, would have a significant effect to the accompanying consolidated financial statements. 3. Accounts Payable and Accrued Expenses As of June 30, 2012, the Company had total accounts payable and accrued expenses of $393,357; accounts payable and accrued expenses due to related parties were $93,254. 13 4. Loans Payable June 30, December 31, Short term loans $ June 30, December 31, Long term loans Convertible debentures issued to a non related party $ $ Convertible debenture issued to a former director $ $ June 30, December 31, Convertible Debt Beginning and closing balance of the year $ $ As at June 30, 2012, the Company has short term loans on demand of $840,868. The loans bear interest at the rate of 0.5% to 6% per annum. The embedded beneficial conversion features present in the convertible debenture is valued separately at issuance and recognized and measured by allocating a portion of the proceeds equal to the intrinsic value of that feature to additional paid-in capital.That amount is calculated as the difference between the conversion price and the fair value of the common stock into which the debenture is convertible, multiplied by the no. of shares. The intrinsic value cannot exceed the proceeds. 5. Convertible Preferred Stock Summary and Net Loss per Dilutive Share Series A Preferred Convertible Series B Preferred Convertible Series C Preferred Convertible Series D Preferred Convertible Shares Amount Shares Amount Shares Amount Shares Amount December 31, 2011 $ $ - $
